Filed 7/21/22 P. v. Brewer CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
         Plaintiff and Respondent,                                     A162984
                           v.                                          (San Francisco County Super. Ct.
 ROBERT BREWER,                                                        No. 20009124)
         Defendant and Appellant.


         Robert Brewer was convicted of carrying a concealed, loaded, and
unregistered firearm on his person. On appeal Brewer argues that because
he did not have a current or prior disqualifying conviction, the trial court
erroneously sentenced him to state prison. He contends the trial court should
have imposed a county jail sentence and not a state prison sentence. The
Attorney General agrees, as do we.
                                                               I.
         On October 6, 2020, the San Francisco County District Attorney filed
an information charging Brewer with one count each of murder (Pen. Code,1
§ 187, subd. (a)) and carrying a concealed firearm on his person (§ 25400,

         1   Subsequent undesignated citations are to the Penal Code.

                                                               1
subd. (a)(2)). As to the murder count, the information specially alleged
Brewer personally and intentionally used a firearm causing death.
(§ 12022.53, subd. (d).) As to the concealed weapon count, the information
specially alleged that the firearm was loaded and unregistered. (§ 25400,
subd. (c)(6)(A) & (B).)
      The jury acquitted on the murder count and on the lesser included
offense of voluntary manslaughter, but convicted on the concealed firearm
count and found true the enhancement that the firearm was loaded and
unregistered. The trial court sentenced Brewer to state prison, applying the
low term of 16 months pursuant to section 1170, and granting 517 days of
presentence credit. Deeming the prison time served, the trial court ordered
parole for a period not to exceed three years. The court also imposed a total
of $965 in fines and fees, including a parole supervision fine and booking and
presentence investigation fees.
      This timely appeal followed.
                                         II.
      Brewer argues he should have been sentenced to county jail pursuant
to section 1170, subdivision (h)(1), because, when sentenced, he had not been
convicted of a prior serious or violent felony(§ 667.5, subd. (c) [violent
felonies], § 1192.7, subd. (c) [serious felonies]; see In re Scott (2020)
49 Cal.App.5th 1003, 1019.) Brewer admitted at trial that his sole prior
conviction was a conviction for felony assault by means likely to produce
great bodily injury (§ 245, subd. (a)(4)). But that offense is not a qualifying
“strike” felony for purposes of the sentencing enhancement imposed here.
Because Brewer did not have a qualifying conviction, he contends the trial
court was required to sentence him to a county jail term, not a state prison
term, under section 1170, subdivision (h)(1).



                                         2
      The Attorney General acknowledges the error, and we accept the
concession. The only question here is what relief to order.
      Brewer asks us to (i) order the abstract of judgment corrected nunc pro
tunc to indicate he was sentenced to county jail pursuant to section 1170,
subdivision (h)(1), (ii) vacate its order requiring Brewer to serve a period of
parole (People v. Cruz (2012) 207 Cal.App.4th 664, 671–672 [defendant
sentenced to county jail under §1170, subd. (h), “is not subject to a state
parole period after his or her sentence is completed”]), (iii) vacate the parole
supervision fine, since Brewer is not subject to a term of parole (Cruz, at
p. 672, fn. 6), (iv) vacate the booking and presentence investigation report
fees in light of Assembly Bill No. 1869 (2019-2020 Reg. Sess.) sections 2, 62,
effective July 1, 2021, and (v) vacate all fines and fees because Brewer’s
accumulated excess credits under section 2900.5, subdivision (a), are
sufficient to eliminate the $965 in fees and fines that were imposed on him.
The Attorney General more or less agrees, but suggests the People should be
provided the opportunity on remand to present evidence that Brewer has a
qualifying strike conviction. We do not think so. The People had the
opportunity to do just this at trial, and if there were such evidence they had
every incentive to present it.
                                 DISPOSITION
      We remand the matter for resentencing pursuant to section 1170,
subdivision (h)(1), and order the trial court to (i) correct the abstract of
judgment nunc pro tunc to indicate Brewer was sentenced to county jail
pursuant to section 1170, subdivision (h)(1), (ii) vacate the parole order, and
(iii) vacate all imposed fines and fees.




                                           3
                                _________________________
                                Streeter, J.


WE CONCUR:


_________________________
Pollak, P.J.


_________________________
Brown, J.




People v. Brewer A162984



                            4